Per Cxiriam:

This action was brought for the ' of damages occasioned by the destruction of a brick building by an explosion of gas. The facts are identical with those set forth in Gas Co. v. Carter, 65 Kan. 565, 70 Pac. 635. The assignments of error relating to defendant’s right to a judgment on account of the statute of limitations and on account of plaintiff’s opening statement depend upon the same circumstances as did similar assignments in the Carter case, and the decision in that case is conclusive upon them.
Both in his opening statement to the jury and at a point in the course of the trial, the attorney for the gas company expressly admitted that the building was totally destroyed. Under these admissions, the plaintiff established his damages when he proved the value of the building. The defendant introduced no evidence on this subject, and, with • the case standing, in that condition, the instruction of the court relating to damages was correct.
While the evidence of the witness Jordan Crouch was somewhat remote, it was admissible for what it was worth, and the evidence of Mrs. Smith was doubtless admitted under the allegation relating to the failure properly to case the well. Upon the whole evidence, the examination of the witness Sadler could not have been prejudicial. A careful analysis of the court’s instructions shows that no higher cluty was imposed upon the gas company than it admits it owed, under the circumstances, and, while somewhat involved, they are not misleading.
*800The answers to the special questions were sufficiently . definite and, when carefully scrutinized, are not so contradictory as to require another trial of the case. The verdict is supported by the evidence, and the judgment of the district court is affirmed.